Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bogdan Zinchenko on 03/18/22.
This application is in condition for allowance except for the presence of claims 11-15 directed to the invention non-elected without traverse.  Accordingly, claims 11-15 have been cancelled.
In claim 1, line 13, “first pillar” has been deleted.
In claim 1, line 14, “, phosphorous (P),” has been deleted.
In claim 1, line 14,”, or boron (B)” has been deleted.13, 
In claim 1, line 14, after “carbon (C)”, ---; and a second region which is not in contact with the first semiconductor layer and does not include arsenic (As) and carbon (C)-- has been inserted.
In claim 6, line 11, after “transistor,”, --wherein the first conductor layer includes:-- has been inserted.
In claim 6, line 13, “and” has been deleted.
In claim 6, line 14, after “carbon (C)”, --; and a third region which is not in contact with the first semiconductor layer and does not include arsenic (As) and carbon (C)-- has been inserted.
Claims 17 and 19 have been canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



March 18, 2022